The present application is being examined under the pre-AIA  first to invent provisions. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
- Hogrefe (US PAT 4561443) discloses an external transceiver (Hogrefe Fig. 2 Item32) comprising: an oscillator (Hogrefe Fig. 2 Item 36 or Item 38) configured to generate an oscillator output; a first inductor (Hogrefe Fig. 2 Item 46); a first transmitter circuit for transmitting (Hogrefe Col. 11 line 45-55 note: this reads on transceiver 32 in transmit mode) downlink data signals via the first inductor by amplitude modulating (Hogrefe Abstract) the oscillator output; a first receiving circuit (Hogrefe Fig. 2 Item 48) for receiving uplink data signals via the first inductor; and an implanted transceiver (Hogrefe Fig. 2 Item 36) comprising: a second inductor (Hogrefe Fig. 2 Item 58); a second receiving circuit (HogrefeCol. 16 line 35-Col. 18 line 15 note: this reads on transceiver's receive mode) for receiving amplitude modulated (Hogrefe Col. 17 line 35-45) downlink data signals via the second inductor; a second transmitter circuit (HogrefeCol. 16 line 35-Col. 18 line 15 note: this reads on transceiver'stransmit mode) for modulating uplink data signals on an oscillator signal received by the second inductor; wherein: the external transceiver and the implanted transceiver are positioned such that an electromagnetic field produced by at least one of the first inductor and the second inductor is inductively coupled to the other inductor (Hogrefe Fig. 2 Item 46 and Item 58).
Sontag (US PAT 4654880) discloses a transmitter/receiver comprises control circuitry (Sontag Fig. 1) that controls the oscillator signal (Sontag Abstract) 
Kerselaers (US 20150318932) discloses a resistor bank that adjusts channel bandwidth (Kerselaers paragraph 0069).
Cordier (US 20100039092) discloses the resistance of a resistor is based upon inductive coupling of the inductor (Cordier paragraph 0038).
Kawamoto (US 20070210842) discloses a transceiver comprises an analog front-end (AFE) for demodulating a received signal and a clock and data recovery (CDR) loop for providing synchronous data decisions (Kawamoto paragraph 0126).
However, the combination of Hogrefe, Sontag, Kerselaers, Cordier and Kawamoto fails to teach “an external transceiver comprising: an oscillator configured to generate an oscillator output; a first inductor; a first transmitter circuit for transmitting downlink data signals via the first inductor by amplitude modulating the oscillator output; a first receiving circuit for receiving uplink data signals via the first inductor; and an implanted transceiver comprising: a second inductor; a second receiving circuit for receiving amplitude modulated downlink data signals via the second inductor; a second transmitter circuit for modulating uplink data signals on an oscillator signal received by the second inductor; wherein: the external transceiver and the implanted transceiver are positioned such that an electromagnetic field produced by at least one of the first inductor and the second inductor is inductively coupled to the other inductor; and the external transceiver further comprises control circuitry that controls the oscillator signal generated by the oscillator as a function of the inductive coupling of the first inductor 
Accordingly, Applicant’s claims are allowed for these reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSINCHUN LIAO whose telephone number is (571)270-7701.  The examiner can normally be reached on Monday-Thursday, 8:00AM-4:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HSINCHUN LIAO/Primary Examiner, Art Unit 2641